Citation Nr: 9923645	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an increased (compensable) rating for 
tinea versicolor of the chest and back.  

4.  Entitlement to an increased (compensable) rating for 
verruca plantaris of the right foot.

5.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that the veteran has current disability due to hearing loss 
or hypertension that is etiologically related to service.  

2.  No significant residuals of tinea versicolor of the chest 
and back or verruca plantaris of the right foot are currently 
demonstrated, and there are no extraordinary factors 
associated with these disorders productive of an unusual 
disability picture so as to warrant consideration of 
extraschedular ratings. 

3.  The only service connected disabilities are tinea 
versicolor and verruca plantaris; 
interference with employment due to these disabilities is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  Well-grounded claims for entitlement to service 
connection for bilateral hearing loss and hypertension have 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The criteria for a compensable rating for tinea 
versicolor of the chest and back are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, Diagnostic Code (DC) 7899-7813 (1998).   

3.  The criteria for a compensable rating for verruca 
plantaris of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, DC 7899-7819 (1998).   

4.  The criteria for a compensable rating based on multiple 
noncompensable service-connected disabilities are not met.  
38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  While it has been claimed by the veteran that there 
is a nexus between current disability due to hearing loss and 
hypertension and service, there is no competent objective 
evidence showing a nexus between any such disability and in-
service events or pathology.  The veteran is not competent to 
establish the required medical nexus.  As such, the claims 
for service connection for bilateral hearing loss and 
hypertension are not well grounded and must therefore be 
denied.

Summarizing the relevant evidence of record, the service 
medical records, including the January 1969 separation 
examination and a medical history recorded at that time, do 
not reflect hearing loss or hypertension.  Blood pressure was 
recorded at 134/84 at the separation examination, but an 
audiometric examination was not conducted at that time. 

The pertinent post-service evidence includes a report from a 
VA examination completed in April 1969 that did not refer to 
any symptoms or findings indicative of hypertension.  
Additional post-service evidence includes private clinical 
evidence reflective of treatment for chest pain beginning in 
1975.  At that time, the veteran reported a six month history 
of chest pain, and his blood pressure was recorded at 
140/104.  Private clinical evidence reflects blood pressure 
checkups in 1976 and continuing thereafter.  A coronary 
evaluation in 1981 included an X-ray interpretation that 
demonstrated ischemia of the apical portion of the left 
ventricle, and an August 1990 echocardiogram was interpreted 
as showing discrete enlargement of the right ventricular 
cavity.  Exercise testing conducted at a private medical 
facility in 1993 revealed elevated blood pressure readings.  
Hypertension was diagnosed upon VA examination in October 
1996, and the veteran stated at that time that he had been 
taking medication to control hypertension since 1970.  
Audiometric testing conducted upon VA examination in October 
1996 recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
50
LEFT
15
10
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  A November 1996 VA Audio-Ear 
examination resulted in a diagnosis of noise induced 
sensorineural hearing loss.  

At his April 1998 hearing, the veteran testified that he was 
exposed to noise, without any protection for his ears, from 
aircraft and artillery guns during his service in Vietnam.  
As a result, he testified that he developed hearing loss as 
early as 1969 that has continued to bother him to the present 
time.  With regard to hypertension, the veteran testified at 
this hearing that elevated blood pressure readings were first 
demonstrated shortly after separation from service in 1969, 
and that medication for his hypertension was also prescribed 
shortly after separation from service. 

While the contentions with regard to current disability due 
to hearing loss and hypertension claimed by the veteran to 
have been incurred coincident with service have been 
considered, absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  There is no objective evidence supporting the 
assertions of the veteran presented to his physician at the 
time of the October 1996 VA examination or at the April 1998 
hearing that hypertension medication was prescribed within 
the year following his separation from service.  The earliest 
objective evidence of a cardiovascular disorder, as indicated 
above, is dated in 1975, and the clinical reports of record 
do not reflect that medication, or other treatment, for 
hypertension was provided to the veteran within one year of 
separation from service. 

As for hearing loss, there is no objective evidence of in-
service exposure to acoustic trauma, and the DD Form 214 
indicated the veteran served during active duty in the United 
States Army as a personnel specialist, an assignment not 
likely to involve exposure to persistently loud noise.  
Moreover, there are no references to hearing loss in the 
service medical records or the reports from the first VA 
examination conducted after service in 1969.  

In short, the Board has carefully considered the veteran's 
contentions that he has current disability associated with 
bilateral hearing loss and hypertension that is etiologically 
related to service.  As shown in the summary of the evidence 
in the preceding paragraphs, there is no independent clinical 
objective evidence of record supporting the veteran's 
assertions with regard to a nexus between current disability 
and hypertension or bilateral hearing loss incurred in 
service.  Accordingly, the Board must find the claims for 
entitlement to service connection for bilateral hearing loss 
and hypertension to be not well-grounded.  Caluza, 7 Vet. 
App. at 498, 506 (1995); Edenfield, 8 Vet. App. at 384, 388.

The Board, in finding the claims for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran in the March 1997 rating decision, May 
1997 statement of the case, and June 1998 supplemental 
statement of the case that the claims for service connection 
for hypertension and bilateral hearing loss were being denied 
due to the lack of any objective clinical evidence linking 
either disability to service.  Moreover, there is no 
indication that there are medical reports that are available 
which would show the required nexus between a current 
disability associated with the disorders for which service 
connection is claimed and an event, symptomatology or 
pathology incurred during service.      

The Board also notes that the RO denied the claims for 
service connection for bilateral hearing loss and 
hypertension for essentially the same reasons as set forth 
above, and the veteran was informed of the evidence needed to 
support a well-grounded claim for service connection.  Thus, 
to the extent that the RO may not have specifically found the 
claims for service connection for bilateral hearing loss or 
hypertension to be not well-grounded, there is no prejudice 
to the veteran resulting from the Board's determination that 
these claims are not well-grounded as he has been informed as 
to the evidence needed to support these claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

It is noted parenthetically that while the Board has reviewed 
the newspaper article submitted by the veteran in September 
1998 in light of the provisions of 38 C.F.R. § 20.1304(c) 
(1998) with respect to referral of "pertinent" evidence to 
the RO for review and preparation of a supplemental statement 
of the case, this article contains no information specific to 
the veteran's clinical history.  Thus, the Board concludes 
that this article is not of sufficient relevance to the 
veteran's claim so as to warrant the additional delay in the 
adjudication of this case which would result from a remand 
for the sole purpose of having the RO review the article.  

II. Increased Rating Claims

The Board finds that the veteran has presented sufficient 
evidence to conclude that the increased rating claims 
(including the 38 C.F.R. § 3.324 claim discussed below) are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The credibility of the veteran's evidentiary 
assertions is presumed for making the initial well-grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the adjudication of the 
increased rating claims on appeal.
 
In adjudicating a well-grounded claim, the Board determines 
(1) whether the relevant evidence supports the claim outright 
or, (2) whether the "positive" evidence in favor of the claim 
is in relative balance with the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if a preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Skin disorders listed at 38 C.F.R. § 4.118, DC 7807 through 
7819 are rated, unless provided otherwise, as for eczema.  
The RO has rated the veteran's service-connected tinea 
versicolor of the chest and back by analogy to DC 7813 
(dermatophytosis) and the service connected verruca plantaris 
of the right foot by analogy to DC 7819 (benign new skin 
growth).  Under DC 7819, benign skin growths are to be rated 
based on the degree of scarring or disfigurement. 

For scarring, other than disfiguring scars of the head face 
or neck (rated under DC 7800), that is superficial, poorly 
nourished and with repeated ulceration, or that is tender and 
painful on objective demonstration, a 10 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7803, 7804.  Other scarring 
is rated on the basis of the limitation of functioning of the 
part affected by the scarring.  38 C.F.R. § 4.118, DC 7805.   

Eczema manifested by slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a noncompensable rating.  38 C.F.R. § 4.118, DC 
7806.  Eczema manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent disability rating.  Id.  

With the above legal criteria in mind, the relevant clinical 
and adjudicative history will be summarized.  The service 
medical records reflect treatment for plantar warts and 
verruca plantaris on the right foot.  Treatment for the 
verruca plantaris on the right foot included debridement on 
several occasions in 1967.  In July 1967, the veteran was 
treated for a groin rash.  Upon separation from service, the 
veteran referred to having skin disease on a Report of 
Medical History, and it was indicated on this report that the 
veteran had a history of jungle rot and ringworm.  

The relevant post-service evidence includes a report from a 
VA examination completed in April 1969 that noted 
"moderate" verruca plantaris on the right foot and "mild" 
tinea versicolor of the back and chest.  Thereafter, a May 
1969 rating decision granted service connection for the 
verruca plantaris on the right foot and assigned a 
noncompensable rating for this disability.  This 
noncompensable rating has been in effect until the present 
time.  The May 1969 rating action also denied service 
connection for tinea versicolor of the back and chest, but 
following the veteran's appeal to the Board, service 
connection for tinea versicolor was granted by a July 1970 
Board decision.  An August 1970 rating decision effectuated 
the grant of service connection for tinea versicolor of the 
chest and back, and assigned a noncompensable rating for this 
disability.  This noncompensable rating has also remained in 
effect until the present time.  

The clinical evidence thereafter does not refer to any 
significant disability associated with the veteran's service-
connected skin disorders, and the veteran did not complain of 
any disability associated with a skin disorder at the time of 
an October 1996 dermatologic examination.  This examination 
showed sebaceous hyperplasia in the forehead, atrophic striae 
in the groin, and an annular hyperpigmented patch in the 
buttocks region.  The diagnoses included tinea versicolor and 
tinea cruris, and it was indicated that the prognosis for 
both disorders was good.  

The most recent clinical evidence is contained in reports 
from a June 1998 VA examination, at which time the veteran 
stated that his skin lesions had essentially cleared but that 
he suffered from intermittent pruritus and itching in the 
skin of his chest during hot weather that he treated with 
Selsun shampoo.  A described "detailed" examination of the 
skin showed no lesions consistent with tinea versicolor.  
There was a fading, slightly discolored area of the inner 
thigh and groin region.  The examination of the skin of the 
feet was entirely negative.  In listing the diagnoses 
following the examination, the examiner stated that the 
veteran's tinea versicolor was asymptomatic and that the 
veteran's fungus infection in the groin was in remission.  
The examiner also stated that the veteran's plantar warts 
were in remission. 

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider is contained 
in the reports from the most recent VA examination conducted 
in June 1998.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As 
this examination showed no lesions consistent with tinea 
versicolor, and the examination of the skin of the feet was 
entirely negative, the Board concludes that entitlement to a 
10 percent rating for either service-connected skin 
disability under any of the diagnostic codes potentially 
applicable to the veteran's case codified at 
38 C.F.R. § 4.118 is not warranted.  More specifically, there 
is no evidence of exfoliation, exudation or itching involving 
an exposed surface or extensive area so as to warrant a 
disability rating under the provision of DC 7806.  In 
addition, there is no indication that either service-
connected skin disability involves scarring that is poorly 
nourished or that there is service-connected scarring 
involving repeated ulceration, tenderness or pain upon 
objective demonstration so as to warrant a 10 percent rating 
under DC 7803 or DC 7804.  Finally, as there is no indication 
that there is any limitation of functioning associated with 
the service-connected skin disabilities, a compensable rating 
is not warranted under DC 7805.  

In concluding that a compensable rating for either of the 
veteran's service-connected skin disorders is not warranted, 
the Board has carefully considered the veteran's contentions 
and sworn testimony presented at his April 1998 hearing 
asserting that the disability associated with these disorders 
is so severe as to warrant compensable ratings.  Of greater 
probative value than these uncorroborated lay assertions, 
however, is the most recent objective "negative" clinical 
evidence contained in the report from the June 1998 VA 
examination discussed above.  See Francisco, 7 Vet. App. at 
55; Espiritu, 2 Vet.App. at 492.  Also considered by the 
Board were the provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected skin disorders is 
demonstrated, nor is there any other evidence that these 
conditions involve such disability that extraschedular 
ratings would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

III. 38 C.F.R. § 3.324 Claim.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

Service-connection is only in effect for two disabilities, 
tinea versicolor of the chest and back and verruca plantaris 
of the right foot.  Noncompensable ratings are assigned for 
both disabilities; and, as indicated above, the Board finds 
that the criteria for a compensable rating for these 
disabilities are not met.  For a compensable rating to be 
warranted under the provisions of 38 C.F.R. § 3.324, clear 
interference with normal employability would have to be 
shown.  The veteran has not submitted such evidence, and, as 
indicated above, the most recent objective clinical evidence 
shows virtually no current evidence of tinea versicolor or 
verruca plantaris.  Therefore, there is no objective evidence 
of record which would lead one to reasonably conclude that 
there is clear interference with the veteran's employment so 
as to warrant a compensable rating under the provisions of 
38 C.F.R. § 3.324.


ORDER

The claims for entitlement to service connection for 
bilateral hearing loss and hypertension are not well grounded 
and are therefore denied.  

Entitlement to a compensable rating for tinea versicolor of 
the chest and back is denied.    

Entitlement to a compensable rating for verruca plantaris of 
the right foot is denied. 

Entitlement to a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities is denied.    



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

